PER CURIAM.
Kimberly Robinson appeals from her convictions of throwing a missile into an occupied vehicle, aggravated stalking, aggravated battery and criminal mischief. We affirm the convictions and sentence but remand for correction of the sentencing documents. We strike the discretionary $2.00 fee imposed for the County Resolution Criminal Justice Trust Fund because it was imposed without prior oral pronouncement. McGowan v. State, 648 So.2d 1225 (Fla. 4th DCA 1995). We delete the conditions of probation imposing a $50.00 fee for the Crimes Compensation Fund, a $3.00 fee for the Criminal Justice Trust Fund, and a $200 fee for court costs. However, on remand those conditions may be *1049imposed as part of the sentence itself. Chapman v. State, 651 So.2d 223 (Fla. 4th DCA 1995).
GLICKSTEIN, KLEIN and STEVENSON, JJ., concur.